Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.


Claim(s) 1,13,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madigan (PG Pub 2014/0197385 A1).
Regarding claim 1, Madigan teaches a display substrate (abstract), wherein the display substrate comprises a plurality of sub-pixel groups, the plurality of sub-pixel groups are arranged in a first direction or a second direction, and at least one sub-pixel group (circled, fig. 19 below, the other group may comprise any of the other sub-pixel, or sub-pixels) comprises two first sub-pixels, two second sub-pixels and four third sub-pixels, wherein, in the at least one sub-pixel group, each of the four third sub-pixels comprises at least one pair of parallel sides (the sides that are parallel to the first direction indicated in fig. 19 below), and multiple pairs of parallel sides (the sides that are parallel to the first direction indicated in fig. 19 below) of the four third sub-pixels are parallel to one another, the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the first sub-pixel (the sides that are parallel to the first direction indicated in fig. 19 below), and the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the second sub-pixel (the sides that are parallel to the first direction indicated in fig. 19 below); and in the at least one sub-pixel group, one first sub-pixel and one second sub-pixel are located on a first side of the four third sub-pixels, and the other first sub- pixel and the other second sub-pixel are located on a second side of the four third sub-pixels, the second side is opposite to the first side, the first sub- pixel located on the first side of the four third sub-pixels is located in the same row as the second sub-pixel located on the second side of the four third sub-pixels, and the second sub-pixel located on the first side of the four third sub-pixels is located in the same row as the first sub-pixel located on the second side of the four third sub-pixels.

    PNG
    media_image1.png
    624
    787
    media_image1.png
    Greyscale

Regarding claim 13, Madigan teaches (see fig. 19 above) the display substrate of claim 1, wherein: the first sub-pixel comprises a plurality of vertex angles, and at least one of the plurality of vertex angles of the first sub-pixel is an obtuse angle.  
Regarding claim 15, Madigan teaches (see fig. 19 above) the display substrate of claim 1, wherein, in one of the sub-pixel groups, a line connecting (see solid line connecting two B pixels above) two closest vertices of the two first sub-pixels is inclined at a third angle with respect to the first direction, a line connecting (see solid line connecting two R pixels above) two closest vertices of the two second sub-pixels is inclined at a fourth angle with respect to the first direction, and the third angle is not equal to the fourth angle.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,8,10-12,14,16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (PG Pub 2008/0001525 A1).
Regarding claim 1, Chao teaches (see fig. 3d attached) a display, wherein the display comprises a plurality of sub-pixel groups, the plurality of sub-pixel groups are arranged in a first direction or a second direction, and at least one sub-pixel group comprises two first sub-pixels, two second sub-pixels and four third sub-pixels, wherein, in the at least one sub-pixel group (circled, figure below, the other group may comprise any of the other sub-pixel, or sub-pixels), each of the four third sub-pixels comprises at least one pair of parallel sides, and multiple pairs of parallel sides of the four third sub-pixels are parallel to one another, the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the first sub-pixel, and the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the second sub-pixel; and in the at least one sub-pixel group, one first sub-pixel and one second sub-pixel are located on a first side of the four third sub-pixels, and the other first sub- pixel and the other second sub-pixel are located on a second side of the four third sub-pixels, the second side is opposite to the first side, the first sub- pixel located on the first side of the four third sub-pixels is located in the same row as the second sub-pixel located on the second side of the four third sub-pixels, and the second sub-pixel located on the first side of the four third sub-pixels is located in the same row as the first sub-pixel located on the second side of the four third sub-pixels.  

    PNG
    media_image2.png
    866
    867
    media_image2.png
    Greyscale


Chao does not teach a display substrate.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a display substrate, for the known benefit of supporting the plural pixels and wirings connected to them.
Regarding claim 2, Chao teaches (see fig. 3d attached below claim 4) the display substrate of claim 1, wherein: or the plurality of sub-pixel groups (circled with oval/circles and with rectangles) are arranged in the second direction, and in two adjacent sub-pixel groups, a plurality of third sub-pixels are all arranged in a column in the second direction.  
Regarding claim 3, Chao teaches (see fig. 3d attached) the display substrate of claim 1, wherein, in one of the sub-pixel groups, each of the four third sub-pixels comprises a first pair of parallel sides and a second pair of parallel sides; the first pair of parallel sides are parallel to at least one side of the first sub-pixel. and the first pair of parallel sides are parallel to at least one side of the second sub-pixel; and the second pair of parallel sides are parallel to at least one side of the first sub-pixel. and the second pair of parallel sides are parallel to at least one side of the second sub-pixel.  
Regarding claim 4, Chao teaches (see fig. 3d attached below) the display substrate of claim 1, wherein, in one of the sub-pixel groups, the four third sub-pixels are arranged in a second direction, a first angle is formed between at least one side of the first sub-pixel and the second direction, the first angle is greater than 0⁰ and less than or equal to 90⁰, a second angle is formed between at least one side of the second sub-pixel and the second direction, and the second angle is greater than 0⁰ and less than or equal to 90⁰.  

    PNG
    media_image3.png
    866
    867
    media_image3.png
    Greyscale

Regarding claim 5, Chao teaches (see fig. 3d attached below) the display substrate of claim 1, wherein, in one of the sub-pixel groups: a distance (dotted double-arrow) between two farthest ends of the first sub-pixel and the second sub-pixel located on the first side of the four third sub-pixels in the second direction does not exceed a distance between two farthest ends of the four third sub- pixels in the second direction.  

    PNG
    media_image4.png
    868
    845
    media_image4.png
    Greyscale


Regarding claim 8, Chao teaches (see fig. 3d attached below) the display substrate of claim 1, wherein, in one of the sub-pixel groups, the first sub-pixel comprises a first side parallel to the first direction, and the second sub-pixel comprises a second side parallel to the first direction, and wherein: the first side of the first sub-pixel (see dotted line on “B” pixel below) and the second side (see dotted line on “R” pixel below) of the second sub-pixel located in the same row as the first sub-pixel are not located on a same straight line.  


    PNG
    media_image5.png
    868
    845
    media_image5.png
    Greyscale


Regarding claim 10, Chao teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups: a size of the first sub-pixel (“R”, fig. 3c, paragraph [0037]) in the second direction (horizontal) is greater than a size of the first sub-pixel in the first direction (vertical), a size of the second sub-pixel (“B”) in the second direction is greater than a size of the second sub-pixel in the first direction.
Though Chao does not teach in the text that a size of each of the first sub-pixel and the second sub-pixel in the second direction is greater than a size of the third sub-pixel in the second direction, fig. 3c seems to suggest such features.  
Nonetheless, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make a size of each of the first sub-pixel and the second sub-pixel in the second direction greater, small, than, or equal to, a size of the third sub-pixel in the second direction, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Chao teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups, a distance between centers of the two first sub-pixels (“A” in fig. 3d below) is greater than a distance (“B”) between centers of the two second sub-pixels.  


    PNG
    media_image6.png
    868
    845
    media_image6.png
    Greyscale

Regarding claim 12, Chao teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups, the four third sub-pixels have the same shape and the same area, and the four third sub-pixels are repeatedly arranged in the second direction (up and down, or left and right, direction, see fig. 3d below claim 1).  
Regarding claim 14, Chao teaches (see fig. 3d below claim 11) the display substrate of claim 1, wherein, in one of the sub-pixel groups: the shortest distance between the two first sub-pixels is not equal to the shortest distance between the two second sub-pixels.  
Regarding claim 16, Chao teaches (see fig. 3d attached below claim 1) the display substrate of claim 1, wherein, in one of the sub-pixel groups: the first sub-pixel comprises at least a pair of parallel sides, and the pair of parallel sides of the first sub-pixel are parallel to a pair of parallel sides of the third sub-pixel.  
Regarding claim 19, Chao teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups, the shortest distance (“c3”, fig. 3b) between adjacent first sub-pixel (“R”) and second sub-pixel (“B”) is substantially equal to (paragraph [0037]) the shortest distance (“a3”) between adjacent first sub-pixel and third sub-pixel (“G”); and wherein the first sub-pixel is a red sub-pixel, and the second sub-pixel is a blue sub-pixel.  
Regarding claim 20, Chao teaches (see fig. 3d attached below claim 1) the display substrate of claim 1, wherein: each of the four third sub-pixels in one of the sub-pixel groups has a quadrangular shape, and each of the four third sub-pixels has two pairs of parallel sides

Claim(s) 1,6,7,9,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2011/0291549 A1).
Regarding claim 1, Kim teaches (see fig. 1 attached below) a display, wherein the display comprises a plurality of sub-pixel groups, the plurality of sub-pixel groups are arranged in a first direction or a second direction, and at least one sub-pixel group (circled, figure below, the other group may comprise any of the other sub-pixel, or sub-pixels) comprises two first sub-pixels (10 or 12), two second sub-pixels (12 or 10) and four third sub-pixels (14), wherein, in the at least one sub-pixel group, each of the four third sub-pixels comprises at least one pair of parallel sides, and multiple pairs of parallel sides of the four third sub-pixels are parallel to one another, the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the first sub-pixel, and the multiple pairs of parallel sides of the four third sub-pixels are respectively parallel to at least one side of the second sub-pixel; and in the at least one sub-pixel group, one first sub-pixel and one second sub-pixel are located on a first side of the four third sub-pixels, and the other first sub- pixel and the other second sub-pixel are located on a second side of the four third sub-pixels, the second side is opposite to the first side, the first sub- pixel located on the first side of the four third sub-pixels is located in the same row as the second sub-pixel located on the second side of the four third sub-pixels, and the second sub-pixel located on the first side of the four third sub-pixels is located in the same row as the first sub-pixel located on the second side of the four third sub-pixels.  

    PNG
    media_image7.png
    714
    811
    media_image7.png
    Greyscale

Kim does not teach a display substrate.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a display substrate, for the known benefit of supporting the plural pixels and wirings connected to them.
Regarding claim 6, Kim teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups: an orthographic projection of one first sub-pixel (the two dotted line from 10, fig. 1 below) on a straight line, on which the second direction is located, overlaps at least partially orthographic projections of two third sub-pixels (two dotted lines from two 14), that are adjacent to the one first sub- pixel, on the straight line; and/or an orthographic projection of one second sub-pixel on the straight line, on which the second direction is located, overlaps at least partially orthographic projections of two third sub-pixels, that are adjacent to the one second sub- pixel, on the straight line.  

    PNG
    media_image8.png
    714
    811
    media_image8.png
    Greyscale

Regarding claim 7, Kim teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups: there is a first gap between the first sub-pixel and the second sub-pixel located on the first side of the four third sub-pixels; there is a second gap between the second sub-pixel and the first sub-pixel located on the second side of the four third sub-pixels; there is a third gap between two adjacent ones of the four third sub-pixels; an orthographic projection of the first gap on a straight line, on which the second direction is located, does not coincide with an orthographic projection of the second gap on the straight line; and an orthographic projection of each of the first gap and the second gap on the straight line does not coincide with an orthographic projection of the third gap on the straight line (see the dotted lines representing the projections below).  

    PNG
    media_image9.png
    714
    811
    media_image9.png
    Greyscale


Regarding claim 9, Kim teaches the display substrate of claim 1, wherein, in one of the sub-pixel groups, as for the first sub-pixel (circled, fig. 1 below) and the second sub-pixel (circled, fig. 1 below) that are respectively located on two sides of the four third sub-pixels and located in the same row, the first sub-pixel has a first vertex close to the second sub-pixel, the second sub-pixel has a second vertex close to the first sub-pixel, and a distance between the first vertex and the second vertex in the first direction is equal to the shortest distance between the first sub-pixel and the second sub-pixel, and a line connecting (along the dotted double arrow, from the upper right corner of 10 to the lower left corner of 12) the first vertex and the second vertex is inclined with respect to the first direction.

    PNG
    media_image10.png
    714
    811
    media_image10.png
    Greyscale

Regarding claim 17, Kim teaches (fig. 1) the display substrate of claim 1, wherein, in one of the sub-pixel groups, the shortest distance between two adjacent third sub-pixels is equal to a distance between two closest vertices of the two adjacent third sub-pixels.  
Regarding claim 18, Kim teaches the display substrate of claim 1, wherein, for at least two adjacent sub-pixel groups (circled, fig. 1 below) in the first direction, a line connecting (double headed arrow) centers of the first sub-pixels in the same row is parallel to the first direction, a line connecting centers (double headed arrow) of the second sub-pixels in the same row is parallel to the first direction, a line connecting centers (double headed arrow) of the third sub-pixels in the same row is parallel to the first direction, and the line connecting centers of the first sub-pixels in the same row, the line connecting centers of the second sub-pixels in the same row, and the line connecting centers of the third sub-pixels in the same row do not coincide with one another.  

    PNG
    media_image11.png
    699
    814
    media_image11.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899